 



Exhibit 10.33
KB HOME
AMENDED AND RESTATED 1999 INCENTIVE PLAN
PERFORMANCE STOCK AGREEMENT
     This Performance Stock Agreement (this “Agreement”) is made on July 12,
2007, between KB Home, a Delaware corporation (the “Company”), and Jeffrey T.
Mezger (“Participant”). Capitalized terms used in this Agreement and not defined
herein have the respective meanings given them in the KB Home Amended and
Restated 1999 Incentive Plan (the “Plan”).
A G R E E M E N T
     1. Award. Subject to the terms of the Plan, this Agreement and the
Employment Agreement, dated as of February 28, 2007 (the “Employment
Agreement”), between the Company and Participant, the Company hereby awards to
Participant an aggregate of 54,000 shares of common stock, $1.00 par value per
share (“Common Stock”), of the Company (the “Award”). Except as provided in this
Agreement, the shares of Common Stock subject to the Award (the “Performance
Shares”) cannot be transferred in any manner.
     2. Vesting of Award.
     (a) The Performance Shares shall vest, and transfer restrictions thereon
shall lapse, based on the Company’s Total Shareholder Return (“TSR”) performance
over the three year period ending on November 30, 2009 (the “Performance
Period”) relative to the Peer Companies (as defined below), as set forth below:

               Relative TSR   Payout as a % Percentile Ranking   of Performance
Shares
Less than 25th percentile
    0 %
25th percentile
    25 %
50th percentile
    100 %
75th percentile or greater
    150 %

The payout as a percentage of Performance Shares shall be interpolated for
relative TSR percentile rankings between the 25th percentile and the 75th
percentile.
     (b) The TSR shall be based on the trailing 20-day average closing stock
prices of the Company and the Peer Companies measured as of (and including the
20th day) the first and last business days of the Performance Period and
including the effect of any dividends actually paid as if the dividends were
invested in the stock of the Company or the Peer Company, as the case may be,

1



--------------------------------------------------------------------------------



 



and proportionately adjusted for stock splits, reorganizations or similar
transactions occurring the during the Performance Period.
     (c) The “Peer Companies” are Beazer Homes USA, Inc.; Centex Corporation;
D.R. Horton, Inc.; Hovnanian Enterprises, Inc.; Lennar Corporation; M.D.C.
Holdings, Inc.; NVR, Inc.; Pulte Homes, Inc.; The Ryland Group, Inc.; Standard
Pacific Corp.; and Toll Brothers, Inc. The Peer Companies may be changed as
follows:
     (i) In the event that, at anytime during the Performance Period, a Peer
Company is no longer included in the same Standard & Poor’s Global Industry
Classification Standard (“GICS”) Sub-Industry as the Company, such company shall
no longer be a Peer Company.
     (ii) In the event of a merger, acquisition or business combination
transaction of a Peer Company with or by another Peer Company, the surviving
entity shall remain a Peer Company, without adjustment to its financial or
market structure, provided that the surviving entity is still in the same GICS
Sub-Industry as the Company.
     (iii) In the event of a merger of a Peer Company with or by an entity that
is not a Peer Company, or the acquisition or business combination transaction by
a member of the Peer Group of or with an entity that is not a Peer Company, in
each case, where the Peer Company is the surviving entity, the surviving entity
shall remain a Peer Company, without adjustment to its financial or market
structure, provided that the surviving entity is still in the same GICS
Sub-Industry as the Company.
     (iv) In the event of a merger or acquisition or business combination
transaction of a Peer Company with or by an entity that is not a Peer Company,
other form of “going private” transaction relating to any Peer Company or the
liquidation of any Peer Company, where such Peer Company is not the surviving
entity or is otherwise no longer publicly traded, the company shall no longer be
a Peer Company.
     (v) In the event of a bankruptcy of a Peer Company, such company shall
remain a Peer Company, without adjustment to its financial or market condition.
     (d) As soon as practicable after the end of the Performance Period, but in
no event later than seventy-five (75) days after the end of the Performance
Period, the Committee shall certify in writing the Company’s TSR performance and
the number of Performance Shares that Participant will retain and/or be granted.
If the Committee determines that Participant will receive more than 100% of the
Performance Shares granted as of the date hereof, then the Committee shall grant
such additional fully vested shares of Common Stock to

2



--------------------------------------------------------------------------------



 



Participant under the Plan and in accordance with Section 2(e) of the Employment
Agreement.
     (e) Notwithstanding the foregoing, in the event of an Involuntary
Termination or Change in Control (as each such term is defined in the Employment
Agreement), the vesting and number of Performance Shares to which Participant
shall be entitled, and the lapsing of any transferability restrictions thereon,
shall as determined under the Employment Agreement.
     3. Forfeiture of Performance Shares. Participant will immediately forfeit
all right, title and interest in and to all Performance Shares that are subject
to transferability restrictions on the date Participant’s employment with the
Company is terminated, except as provided in Section 2(e) hereof. In such event,
Participant will promptly execute any assignments or endorsements as the Company
may require to transfer beneficial ownership of such Performance Shares to the
Company or to a designee of the Company (as determined by the Company in its
sole discretion).
     4. Delivery of Performance Shares. The Company will deliver to Participant
as soon as reasonably practicable stock certificate(s) representing those
Performance Shares as to which transferability restrictions have lapsed in
accordance with Section 2 above. No stock certificate will be delivered to
Participant unless and until Participant has paid to the Company the amount of
any taxes the Company is required to withhold in connection with such lapse of
such restrictions. At Participant’s discretion, Participant may direct the
Company to withhold Performance Shares otherwise deliverable to Participant to
satisfy any withholding tax liability that may arise upon the lapse of
transferability restrictions as provided under this Agreement.
     5. Dividends. Cash dividends or other distributions paid on or in respect
of shares of common stock of the Company that are not restricted and are freely
tradeable (“Unrestricted Shares”) will be equally and contemporaneously paid on
or in respect of any Performance Shares that are subject to transferability
restrictions under this Agreement. In addition, any stock or other non-cash
distributions issued on or in respect of Unrestricted Shares will be equally and
contemporaneously issued on or in respect of such Performance Shares, but will
be held in escrow and will be subject to the transferability restrictions and
forfeiture conditions imposed under this Agreement on Performance Shares.
     6. Additional Restrictions. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other transfers of any Performance Shares as to which
transferability restrictions have lapsed in accordance with Section 2 above,
including (a) restrictions under an insider trading policy, (b) stock ownership
requirements and (c) the required use of a specified brokerage firm for such
resales or other transfers.
     7. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other event described in Section 13(a) of
the Plan, such

3



--------------------------------------------------------------------------------



 



adjustment will be made to the number and type of the Performance Shares, and to
the terms and conditions hereof, as and to the extent the Committee determines
to be appropriate (in its sole discretion).
     8. California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California. This Agreement
and the Award will be subject to rescission by the Company if an executed
original of this Agreement is not received by the Company within 90 days of its
transmittal to Participant.
     9. Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and any and all regulations and rules
promulgated in each case thereunder by the Securities and Exchange Commission.
Notwithstanding anything herein to the contrary, the Plan will be administered,
and the Performance Shares will be issued, in such a manner as to conform to the
requirements and limitations of such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement will be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
     10. Entire Agreement. This Agreement and the Employment Agreement set forth
the entire agreement and understanding of the parties with respect to the
subject matter of this Agreement, and supersedes all prior and contemporaneous
oral and written agreements and understandings relating to such subject matter.
PARTICIPANT ACKNOWLEDGES AND AGREES TO BE BOUND TO, AND THAT THE AWARD IS MADE
SUBJECT TO, ALL OF THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING ANY TERMS,
RULES OR DETERMINATIONS MADE BY THE COMMITTEE PURSUANT TO ITS ADMINISTRATIVE
AUTHORITY UNDER THE PLAN, AND THAT IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN, THE PLAN WILL PREVAIL.
     11. Non-Transferability. The Award may not be transferred (in whole or in
part) except by will or the laws of descent and distribution and except by gift
or a domestic relations order to members of Participant’s family or to trusts or
other entities whose beneficiaries or beneficial owners are Participant or
members of Participant’s family.
     12. No Obligation. Neither the execution and delivery hereof nor the
issuance of the Award will constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of Participant for any period
or in any capacity.
     13. Notice. Any notice given hereunder to the Company will be addressed to
the Company, attention Senior Vice President, Human Resources, and any notice
given

4



--------------------------------------------------------------------------------



 



hereunder to Participant will be addressed to Participant at his address as
shown on the records of the Company.
     14. Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement will be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof). The Committee may, in
its discretion, adopt such amendments to the Plan or this Agreement or adopt
such other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate to comply with the requirements of
Section 409A of the Code.
     IN WITNESS WHEREOF, the Company and Participant have duly executed and
delivered this Agreement as of the date first above written.

            KB HOME

      By:         Name:         Title:        
    PARTICIPANT:

            Jeffrey T. Mezger           

5